DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 09/24/2021 have been fully considered but they are not persuasive. Initial power is considered smaller power and ramping up the power is considered to a power according to the capability of the mobile. See rejections below as to how the applied references read on the claimed and amended limitations.

Previous Response to Arguments
Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive. Applicant essentially argues that the amended limitations are not taught by the applied references. The Examiner respectfully disagrees. Sarkar clearly discloses that the UE transmits using initial transmit power from the configuration, thus (0019) and further discloses that the PRACH parameters are set at a central network device which is remote from the UE (0017). See the cited portions of Sarkar.

Previous Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because of the new grounds of rejection.
Applicant states that since a system information is broadcasted and is not dedicated thus it cannot be dedicated signaling. The Examiner respectfully disagrees. The claims require dedicated signaling via a dedicated control channel. Siomina clearly discloses that dedicated signaling can be transmitted to a mobile on a dedicated control channel, thus Siomina discloses the claimed limitation.
The Examiner would like to take this opportunity to extend an invitation for an interview to the applicant.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 9-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20130182583 herein Siomina in view of US 20100232318 herein Sarkar.
Claim 7, Siomina discloses a mobile communication system comprising a base station, a neighboring base station other than the base station, and a mobile terminal (Fig. 4, several base stations neighboring each other and mobile stations) which can perform radio communication with the neighboring base station (implied as this is conventional), 
wherein the base station is configured to transmit a configuration information for uplink transmission (0016, neighbor cell information; 0019, UL information of neighbor cells) of the neighboring base station to the mobile terminal via dedicated information on a dedicated control channel (0016, dedicated control channel), 
and the mobile terminal is configured to receive the configuration information for uplink transmission of the neighboring base station from the base station via the dedicated information on the dedicated control channel (0016, 0019).
Siomina may not explicitly disclose the configuration information including an information related to uplink transmission power of a PRACH (Physical Random Access Channel), from mobile to the neighboring base station and to determine initial uplink transmission power of the PRACH from the mobile terminal to the neighboring base station by using the a smaller one of a power according to the information related to uplink transmission power of the PRACH and a power according to a transmission power capability of the mobile terminal.
(0013, 0069, 0019) and to determine initial uplink transmission power of the PRACH from the mobile terminal to the neighboring base station by using the a smaller one of a power according to the information related to uplink transmission power of the PRACH (0069, UE to transmit using the powers, 0098, initial transmit power being smaller than the other powers, as the power is ramped up, Fig. 5) and a power according to a transmission power capability of the mobile terminal (0013, 0077, 0098, power ramped up subsequent transmissions). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Siomina to include initial transmit power as taught by Sarkar so as mitigate issues with access delay and interference (0011).

Claim 9, as analyzed with respect to the limitations as discussed in claim 7.
Claim 10, as analyzed with respect to the limitations as discussed in claim 7.

Claim 11, Simonia may not explicitly disclose wherein the configuration information further includes at least one of a preamble format for the uplink transmission, Random Access Channel (RACH) configuration related information, an uplink carrier frequency, or an uplink frequency band.
Sarkar discloses wherein further includes at least one of a preamble format for the uplink transmission, Random Access Channel (RACH) configuration related information, an uplink carrier frequency, or an uplink frequency band (0013). Therefore, (0011).

Claim 12, as analyzed with respect to the limitations as discussed in claim 11.
Claim 13, as analyzed with respect to the limitations as discussed in claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see pto-892. US 20100290408 A1.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277.  The examiner can normally be reached on M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 

/Mehmood B. Khan/           Primary Examiner, Art Unit 2468